Citation Nr: 1817967	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  17-62 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent prior to August 7, 2017, and 40 percent thereafter, for peripheral neuropathy of the left lower extremity.

2. Entitlement to an initial evaluation in excess of 10 percent prior to August 7, 2017, and 40 percent thereafter, for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 2001 to August 2002 and from February 2003 to January 2004.  He also had service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDING OF FACT

In a February 2018 statement, prior to the promulgation of a Board decision, the Veteran's representative withdrew the present appeal appeal.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an increased initial evaluation for peripheral neuropathy of the left lower extremity.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an increased initial evaluation for peripheral neuropathy of the right lower extremity.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2017).

The appellant's representative has withdrawn all issues on appeal; hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


